DETAILED ACTION

Status of Claims
	Claims 1, 4, 8, and 11 are currently pending. Claims 2-3, 5-7, 9-10, and 12-16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment to claim 11 has overcome the claim objection. The claim objection has been withdrawn.

Response to Arguments
Applicant's arguments in the section titled “Claim Rejections – 35 USC 103” starting on page 3 of the reply originally filed 10/03/2022 have been fully considered but they are not persuasive.
In the final paragraph of page 6 of the reply filed 10/03/2022, Applicant argues that Lathrop does not disclose the newly amended limitation “when the current location is not the entry point of the road, keeping the autonomous vehicle traveling until the current location is obtained as the entry point of the road” where Lathrop warns the driver ahead of time to take manual control upon approaching a segment where the PA value is below a certain threshold. Applicant argues that in claim 1 “the manual control is started at the time point when the vehicle enters the road section with no high-precision map”; however, the examiner disagrees. Under its broadest reasonable interpretation, the limitation “when the current location is not the entry point of the road, keeping the autonomous vehicle traveling until the current location is obtained as the entry point of the road” does not require the manual control to be started at the time point when the vehicle enters the road section with no high-precision map, only that the autonomous vehicle travels to the entry point of the road when its current location is not yet the entry point of the road.
In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system. In paragraph [0049], Lathrop discloses that the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes). The examiner understands that upon approaching the entry point of the segment where the PA value is below a certain threshold [entry point of the road], that the vehicle must at least travel until the current location is obtained as the entry point, in either manual or autonomous operation, in order to travel the route as disclosed. Therefore, the rejections are maintained. See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop (WO 2014/139821 A1), in view of Zlot (US 2019/0302801 A1).

Regarding claim 1, Lathrop teaches a high-precision map generation method, comprising: 
obtaining a local high-precision map in an autonomous vehicle (In paragraph [0040] and figures 1 and 2, Lathrop teaches that using the data obtained from the data sources of fig. 2 (satellite data, a vehicle data source, and/or a probe car as described in paragraph [0036]), the navigation system generates the map illustrated in fig. 1, or more specifically that the data from the individual data sources is aggregated to obtain an accurate depiction of the area surrounding the vehicle);
obtaining a destination of the autonomous vehicle (In paragraph [0059], Lathrop teaches the user entering the destination input directly through the vehicle mounted controls of the navigation system);
determining whether there is a high-precision map corresponding to a front road section according to the destination and the local high-precision map (In paragraph [0027], Lathrop teaches that a semi-autonomous vehicle may not have data pertaining to one or more segments of a navigational route due to, for example, the data having never been collected and stored into a database for subsequent use by automated vehicles; in paragraph [0044], Lathrop teaches calculating a PA (“Percent Autonomous”) value for route segments; i.e. “If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N%”; see also paragraph [0049] where a determination on whether the PA value is above a certain threshold for an upcoming segment of the route is described); and
when there is no high-precision map corresponding to the front road section, prompting a driver of the autonomous vehicle to switch to a manual driving mode (In paragraph [0049], Lathrop teaches that upon approaching a segment on the route wherein the PA value is below a certain threshold, i.e. there is not adequate map data, the vehicle will warn the driver ahead of time to take manual control); and
wherein the map information comprises point cloud data and image data collected by the radar and the camera (In paragraph [0021], Lathrop teaches that autonomous vehicles may also be configured to sense their surroundings using technologies such as radar and computer vision), and generating the high-precision map according to the map information comprises: 
obtaining a current location of the autonomous vehicle (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system); and
determining whether the current location is an entry point of a road (In paragraph [0049], Lathrop discloses that upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle; the examiner understands that the vehicle must determine if its position is the entry point of a “road”, where the “road” may be the segment on the route wherein the PA value is below a certain threshold (without adequate map data));
when the current location is not the entry point of the road, keeping the autonomous vehicle traveling until the current location is obtained as the entry point of the road (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system; in paragraph [0049], Lathrop discloses that the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes); the examiner understands that upon approaching the entry point of the segment where the PA value is below a certain threshold [entry point of the road], that the vehicle must at least travel until the current location is obtained as the entry point, in either manual or autonomous operation, in order to travel the route as disclosed).
Lathrop does not explicitly disclose after the autonomous vehicle enters the front road section, collecting map information by a radar and a camera of the autonomous vehicle, and generating the high-precision map according to the map information; and
when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road.
However, Zlot teaches after the autonomous vehicle enters the front road section, collecting map information by a radar and a camera of the autonomous vehicle, and generating the high-precision map according to the map information (In paragraphs [0011]-[0012], Zlot teaches that the map creation process generates new map geometry by identifying the time intervals of sensor logs (of sensors of an autonomous vehicle including cameras and radar) for a region, registering the associated environment geometry data into a common coordinate frame, and generating a geometric model of the world in that region, where the examiner understands that the sensor data must be collected and the map must be generated at least after the autonomous vehicle enters the region; see also paragraph [0022], where Zlot teaches that a “geographic region” can refer to “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.”); and
when the current location is the entry point of the road, generating a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively; the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region).
Zlot is considered to be analogous to the claimed invention, as both pertain to the process of obtaining map data for use by an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zlot with the method of Lathrop, as doing so allows the vehicle to generate map data for areas where there are none, allowing autonomous vehicles to effectively traverse the areas where there was not sufficient map data previously.

Regarding claim 8, Lathrop teaches a high-precision map generation device, comprising: 
a processor (In paragraph [0046], Lathrop teaches that a computer program product in accordance with one embodiment comprises a tangible computer usable medium having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein); and 
a memory, configured to store software modules executable by the processor (In paragraph [0046], Lathrop teaches that a computer program product in accordance with one embodiment comprises a tangible computer usable medium (e.g., standard RAM, an optical disc, a USB drive, or the like) having computer-readable program code embodied therein, wherein the computer- readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein), 
wherein the processor is configured to run a program corresponding to the software modules by reading the software modules stored in the memory (In paragraph [0046], Lathrop teaches that “in general, a computer program product in accordance with one embodiment comprises a tangible computer usable medium (e.g., standard RAM, an optical disc, a USB drive, or the like) having computer-readable program code embodied therein, wherein the computer- readable program code is adapted to be executed by a processor (working in connection with an operating system) to implement one or more functions and methods as described herein”), the software modules comprising: 
a first obtaining module, configured to obtain a local high-precision map in an autonomous vehicle (In paragraph [0040] and figures 1 and 2, Lathrop teaches that using the data obtained from the data sources of fig. 2 (satellite data, a vehicle data source, and/or a probe car as described in paragraph [0036]), the navigation system generates the map illustrated in fig. 1, or more specifically that the data from the individual data sources is aggregated to obtain an accurate depiction of the area surrounding the vehicle); 
a second obtaining module, configured to obtain a destination of the autonomous vehicle (In paragraph [0059], Lathrop teaches the user entering the destination input directly through the vehicle mounted controls of the navigation system); 
a determining module, configured to determine whether there is a high-precision map corresponding to a front road section according to the destination and the local high-precision map (In paragraph [0027], Lathrop teaches that a semi-autonomous vehicle may not have data pertaining to one or more segments of a navigational route due to, for example, the data having never been collected and stored into a database for subsequent use by automated vehicles; in paragraph [0044], Lathrop teaches calculating a PA (“Percent Autonomous”) value for route segments; i.e. “If data exists for the entire length of the segment, then the particular segment has a PA value of 100%. If data exists for only a portion of the route's length, then that particular segment has a PA value of N%”; see also paragraph [0049] where a determination on whether the PA value is above a certain threshold for an upcoming segment of the route is described; see also paragraph [0046] where Lathrop teaches that the functions and methods described can be implemented via software modules); and 
a generating module, configured to prompt a driver of the autonomous vehicle to switch to a manual driving mode when there is no high-precision map corresponding to the front road section (In paragraph [0049], Lathrop teaches that upon approaching a segment on the route wherein the PA value is below a certain threshold, i.e. there is not adequate map data, the vehicle will warn the driver ahead of time to take manual control);
wherein the map information comprises point cloud data and image data collected by the radar and the camera (In paragraph [0021], Lathrop teaches that autonomous vehicles may also be configured to sense their surroundings using technologies such as radar and computer vision), and the generating module is configured to:
obtain a current location of the autonomous vehicle (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system); and
determine whether the current location is an entry point of a road (In paragraph [0049], Lathrop discloses that upon approaching a segment on the route wherein the PA value is below a certain threshold, the vehicle's human-machine interface (HMI) will warn the driver 326 ahead of time to take manual control of the vehicle; the examiner understands that the vehicle must determine if its position is the entry point of a “road”, where the “road” may be the segment on the route wherein the PA value is below a certain threshold (without adequate map data));
when the current location is not the entry point of the road, keep the autonomous vehicle traveling until the current location is obtained as the entry point of the road (In paragraph [0038], Lathrop discloses that the attitude and position data of the vehicle can be captured using a GPS system; in paragraph [0049], Lathrop discloses that the vehicle then navigates 324 along the selected route in variable modes (e.g., autonomous and manual modes); the examiner understands that upon approaching the entry point of the segment where the PA value is below a certain threshold [entry point of the road], that the vehicle must at least travel until the current location is obtained as the entry point, in either manual or autonomous operation, in order to travel the route as disclosed).
Lathrop does not explicitly teach the generating module configured to generate the high-precision map according to map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters the front road section;
when the current location is the entry point of the road, generate a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road.
However, Zlot teaches a generating module configured to generate the high-precision map according to map information collected by a radar and a camera of the autonomous vehicle after the autonomous vehicle enters the front road section (In paragraphs [0011]-[0012], Zlot teaches that the map creation process generates new map geometry by identifying the time intervals of sensor logs (of sensors of an autonomous vehicle including cameras and radar) for a region, registering the associated environment geometry data into a common coordinate frame, and generating a geometric model of the world in that region, where the examiner understands that the sensor data must be collected and the map must be generated at least after the autonomous vehicle enters the region; see also paragraph [0022], where Zlot teaches that a “geographic region” can refer to “any physical area accessible by vehicle and its surrounding environment, including road segments, combinations of road segments, neighborhoods, cities, etc.”);
when the current location is the entry point of the road, generate a high-precision map starting from the entry point of the road according to the point cloud data and the image data, until the autonomous vehicle travels away from an exit point of the road, wherein the high-precision map between the entry point and the exit point of the road is the high-precision map of the road (In paragraph [0039], Zlot teaches a map creation system that constructs new localization maps for unmapped geographic regions using the AV (autonomous vehicle) sensor logs, where the examiner understands an unmapped geographic region to be equivalent to a road that it is traversed by the autonomous vehicle and must inherently have an entry and exit if the map is to be finite; see also paragraph [0030] where the AV sensors include cameras and radar, which the examiner understands create image and point cloud data respectively; the examiner understands the obtaining of data along the unmapped region to be at least part of the map generation process, and where sensor data is collected as the vehicle travels through the region).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zlot with the device of Lathrop, as doing so allows the vehicle to generate map data for areas where there are none, allowing autonomous vehicles to effectively traverse the areas where there was not sufficient map data previously.
	
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Lathrop (WO 2014/139821 A1) and Zlot (US 2019/0302801 A1), in view of Saxena (US 11,080,562 B1), Watanabe (US 2018/0245929 A1), Le Chaffotec (US 2020/0223453 A1), Zhao (CN 109670376 A), and Bennie (US 2018/0113459 A1).

Regarding claim 4, the combination of Lathrop and Zlot does not explicitly disclose wherein each of the point cloud data and the image data comprises a time stamp, and generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, and a position coordinate of the road according to the point cloud data; obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Saxena teaches each of the point cloud data and the image data comprising a time stamp (In column 5, lines 44-54, Saxena teaches that sensor outputs from the sensors, including cameras and radar sensors, can be associated with timestamps that indicate the moment in time at which the information was perceived by the sensors).
Saxena is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saxena in the method of Lathrop and Zlot, as “the timestamps can be coordinated across different types of sensors to allow different types of sensor outputs to be compared and used jointly during subsequent processing” as Saxena suggests in column 5 lines 51-54.
The combination of Lathrop, Zlot, and Saxena does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, and a position coordinate of the road according to the point cloud data; obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Watanabe teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a length, a width, (In paragraph [0071], Watanabe teaches that the external environment recognition unit recognizes the external environment around the vehicle based on the detection result of the external sensors including the shape of the road, and the width of the road, where the examiner understands the road shape to encompass the length of the road) and a position coordinate of the road (In paragraph [0072], Watanabe teaches that the external environment information includes information of the external environment that is associated with the position of the vehicle on the map, where the examiner understands the information of the road, as part of the external environment, to include at least a position coordinate relative to the vehicle position) according to the point cloud data (In paragraph [0056], Watanabe teaches where the external sensors include a camera and radar sensor.
Watanabe is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, and Saxena with the teachings of Watanabe because detecting specific features from camera and radar data would only require a software change to be implemented effectively, as is well understood in the art. Detailed analysis of the data captured by sensors present in Lathrop further supplements the map information for use in improved autonomous driving. Specifically, obtaining the length, width, and position coordinates of the road provide a more accurate two-dimensional understanding of the road for use in route calculation.
The combination of Lathrop, Zlot, Saxena, and Watanabe does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type of the road, a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Le Chaffotec teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type of the road according to the image data (In paragraph [0041], Le Chaffotec teaches that the driving context evaluation module of the automated driver-assistance system comprises for example a camera that supplies data for determining the type of road being traversed (highway, fast lane or minor road) from particular characteristic parameters such as the width of the road, the marking on the road surface (color, width and spacing of the lines) and the potential presence of a barrier or median strip separating the two traffic directions).
Le Chaffotec is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, and Watanabe with the teachings of Le Chaffotec because detecting specific features from camera data would only require a software change to be implemented effectively, and doing so provides the advantage of making it “possible to establish the smoothness of the flow of road traffic” as La Chaffotec suggests in paragraph [0041], for example, by providing map information to provide understanding if the vehicle is operating in the start-and-stop environment of minor roads and intersections, or is operating in the smoother, flowing fast lane of a highway.
The combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type and a color of a marking line according to the image data; and generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Zhao teaches that generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: obtaining a type and a color of a marking line according to the image data (On pages 10 and 11 of the provided translation, Zhao teaches obtaining image data via a camera in step S110, and in steps S120 and S130 recognizing and extracting lane lines in categories including roadside, yellow solid line, yellow dashed-line, white solid line, or white dashed-line).
Zhao is considered to be analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec with the teachings of Zhao because detecting specific features from camera data would only require a software change to be implemented effectively. The implementation of lane line detection introduces the advantage of providing a more detailed understanding of the vehicle’s environment, such as the size of the lanes or which lane lines the vehicle is allowed to cross, which facilitates safer operation of the vehicle, for example, during lane changes.
The combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao does not explicitly disclose wherein generating the high-precision map starting from the entry point of the road according to the point cloud data and the image data comprises: generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Bennie further teaches generating the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp (In paragraph [0046], Bennie teaches that the processors of the autonomous vehicle build a 2D or 3D virtual map based on the measurements of local sensors, where the examiner understands the autonomous vehicle of Bennie to generate the virtual map based on the information as taught by the other references, where this information is based on the measurements of local sensors; see also paragraph [0039] where the local sensors include radar sensors and cameras, and paragraph [0049] where the virtual map includes road properties, external vehicle properties, infrastructure properties, and environmental properties).
Bennie is considered analogous to the claimed invention as they both pertain to the generation of map information via the sensors of an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao with the teachings of Bennie because detecting specific features from camera and radar data would only require a software change to be implemented effectively. Implementing the generated map information of the modified combination with the teachings of Bennie allows the creation of more detailed map data for use in improved autonomous navigation.

Regarding claim 11, the combination of Lathrop and Zlot does not explicitly disclose wherein each of the point cloud data and the image data includes a time stamp, and the generating module is configured to: obtain a length, a width, and a position coordinate of the road according to the point cloud data; obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Saxena teaches each of the point cloud data and the image data including a time stamp (In column 5, lines 44-54, Saxena teaches that sensor outputs from the sensors, including cameras and radar sensors, can be associated with timestamps that indicate the moment in time at which the information was perceived by the sensors).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saxena in the method of Lathrop and Zlot, as “the timestamps can be coordinated across different types of sensors to allow different types of sensor outputs to be compared and used jointly during subsequent processing” as Saxena suggests in column 5 lines 51-54.
The combination of Lathrop, Zlot, and Saxena does not explicitly disclose the generating module is configured to: obtain a length, a width, and a position coordinate of the road according to the point cloud data; obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Watanabe teaches that the generating module is configured to: obtain a length, a width, (In paragraph [0071], Watanabe teaches that the external environment recognition unit recognizes the external environment around the vehicle based on the detection result of the external sensors including the shape of the road, and the width of the road, where the examiner understands the road shape to encompass the length of the road) and a position coordinate of the road (In paragraph [0072], Watanabe teaches that the external environment information includes information of the external environment that is associated with the position of the vehicle on the map, where the examiner understands the information of the road, as part of the external environment, to include at least a position coordinate relative to the vehicle position) according to the point cloud data (In paragraph [0056], Watanabe teaches where the external sensors include a camera and radar sensor.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, and Saxena with the teachings of Watanabe because detecting specific features from camera and radar data would only require a software change to be implemented effectively, as is well understood in the art. Detailed analysis of the data captured by sensors present in Lathrop further supplements the map information for use in improved autonomous driving. Specifically, obtaining the length, width, and position coordinates of the road provide a more accurate two-dimensional understanding of the road for use in route calculation.
The combination of Lathrop, Zlot, Saxena, and Watanabe does not explicitly disclose the generating module is configured to: obtain a type of the road, a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Le Chaffotec teaches that the generating module is configured to: obtain a type of the road according to the image data (In paragraph [0041], Le Chaffotec teaches that the driving context evaluation module of the automated driver-assistance system comprises for example a camera that supplies data for determining the type of road being traversed (highway, fast lane or minor road) from particular characteristic parameters such as the width of the road, the marking on the road surface (color, width and spacing of the lines) and the potential presence of a barrier or median strip separating the two traffic directions).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, and Watanabe with the teachings of Le Chaffotec because detecting specific features from camera data would only require a software change to be implemented effectively, and doing so provides the advantage of making it “possible to establish the smoothness of the flow of road traffic” as La Chaffotec suggests in paragraph [0041], for example, by providing map information to provide understanding if the vehicle is operating in the start-and-stop environment of minor roads and intersections, or is operating in the smoother, flowing fast lane of a highway.
The combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec does not explicitly disclose the generating module is configured to: obtain a type and a color of a marking line according to the image data; and generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Zhao teaches that the generating module is configured to: obtain a type and a color of a marking line according to the image data (On pages 10 and 11 of 21 in the provided translation, Zhao teaches obtaining image data via a camera in step S110, and in steps S120 and S130 recognizing and extracting lane lines in categories including roadside, yellow solid line, yellow dashed-line, white solid line, or white dashed-line).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, and Le Chaffotec with the teachings of Zhao because detecting specific features from camera data would only require a software change to be implemented effectively. The implementation of lane line detection introduces the advantage of providing a more detailed understanding of the vehicle’s environment, such as the size of the lanes or which lane lines the vehicle is allowed to cross, which facilitates safer operation of the vehicle, for example, during lane changes.
The combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao does not explicitly disclose the generating module is configured to: generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp.
However, Bennie further teaches the generating module is configured to: generate the high-precision map starting from the entry point of the road according to the length, width, position coordinates and type of the road, and the type and color of the marking line at the same time stamp (In paragraph [0046], Bennie teaches that the processors of the autonomous vehicle build a 2D or 3D virtual map based on the measurements of local sensors, where the examiner understands the autonomous vehicle of Bennie to generate the virtual map based on the information as taught by the other references, where this information is based on the measurements of local sensors; see also paragraph [0039] where the local sensors include radar sensors and cameras, and paragraph [0049] where the virtual map includes road properties, external vehicle properties, infrastructure properties, and environmental properties).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lathrop, Zlot, Saxena, Watanabe, Le Chaffotec, and Zhao with the teachings of Bennie because detecting specific features from camera and radar data would only require a software change to be implemented effectively. Implementing the generated map information of the modified combination with the teachings of Bennie allows the creation of more detailed map data for use in improved autonomous navigation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holub (US 2018/0093675 A1) teaches that, on a route, a vehicle determines a first transition point at which the vehicle is to begin transitioning from the autonomous mode to the manual mode.
Al-Dahle (US 2017/0363430 A1) teaches where a portion of a route has autonomous navigation enabled, which includes a transition region ending in a boundary where autonomous navigation can be disabled when crossed by the vehicle.
Kondo (US 2016/0347327 A1) teaches that an autonomous driving system obtains a manual driving section where the vehicle needs to travel by manual driving in the planned route and sets a transition section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665